Name: Commission Directive 84/47/EEC of 16 January 1984 adapting to technical progress Council Directive 79/196/EEC on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection
 Type: Directive
 Subject Matter: marketing;  electronics and electrical engineering;  consumption
 Date Published: 1984-02-02

 Avis juridique important|31984L0047Commission Directive 84/47/EEC of 16 January 1984 adapting to technical progress Council Directive 79/196/EEC on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection Official Journal L 031 , 02/02/1984 P. 0019 - 0021 Finnish special edition: Chapter 13 Volume 13 P. 0187 Spanish special edition: Chapter 13 Volume 16 P. 0003 Swedish special edition: Chapter 13 Volume 13 P. 0187 Portuguese special edition Chapter 13 Volume 16 P. 0003 *****COMMISSION DIRECTIVE of 16 January 1984 adapting to technical progress Council Directive 79/196/EEC on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (84/47/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/117/EEC of 18 December 1975 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres (1), and in particular Article 5 thereof, Having regard to Council Directive 79/196/EEC of 6 February 1979 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (2), and in particular Article 5 thereof, Whereas, in view of the present state of technical progress, it is now necessary to adapt the contents of the harmonized standards referred to in Annex I of Directive 79/196/EEC; Whereas, in view of experience gained since Directive 79/196/EEC was adopted, it seems appropriate to change the design of the distinctive Community mark referred to in Annex II thereto; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaption to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in the Sector of Electrical Equipment for Use in Potentially Explosive Atmospheres, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I and II to Directive 79/196/EEC are replaced by Annexes I and II to this Directive. Article 2 1. Member States shall bring into force the necessary provisions in order to comply with this Directive not later than 1 January 1985 and shall forthwith inform the Commission thereof. 2. However, until 1 January 2005, the Member States shall continue to apply the measures provided for in Article 4 of Directive 76/117/EEC as regards the equipment for which conformity to the harmonized standards referred to in Directive 79/196/EEC in its version of 6 February 1979 is attested by the certificate of conformity referred to in Article 8 of Directive 76/117/EEC, provided that this certificate has been issued before 31 December 1987. Article 3 This Directive is addressed to the Member States. Done at Brussels, 16 January 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 24, 30. 1. 1976, p. 45. (2) OJ No L 43, 20. 2. 1979, p. 20. ANNEX I HARMONIZED STANDARDS The harmonized standards to which equipment must conform, depending on the type of protection, are the European standards referred to in the table below. European Standards (drawn up by Cenelec, 2, rue BrÃ ©derode, PO box 5, B-1000 Brussels) 1.2.3.4 // // // // // Number // Title // Edition // Date // // // // // EN 50014 // - Electrical equipment for use in potentially explosive atmospheres: general requirements // 1 // March 1977 // // - Amendment 1 // // July 1979 // // - Amendment 2 // // June 1982 // // - Amendments 3 and 4 // // December 1982 // EN 50015 // - Electrical equipment for use in potentially explosive atmospheres: oil immersion 'o' // 1 // March 1977 // // - Amendment 1 // // July 1979 // EN 50016 // - Electrical equipment for use in potentially explosive atmospheres: pressurized apparatus 'p' // 1 // March 1977 // // - Amendment 1 // // July 1979 // EN 50017 // - Electrical equipment for use in potentially explosive atmospheres: powder filling 'q' // 1 // March 1977 // // - Amendment 1 // // July 1979 // EN 50018 // - Electrical equipment for use in potentially explosive atmospheres: flameproof enclosure 'd' // 1 // March 1977 // // - Amendment 1 // // July 1979 // // - Amendment 2 // // December 1982 // EN 50019 // - Electrical equipment for use in potentially explosive atmospheres: increased safety 'e' // 1 // March 1977 // // - Amendment 1 // // July 1979 // // - Amendment 2 // // September 1983 // EN 50020 // - Electrical equipment for use in potentially explosive atmospheres: intrinsic safety 'i' // 1 // March 1977 // // - Amendment 1 // // July 1979 // // // // ANNEX II Distinctive Community mark All values related to 'a'